Exhibit 10.1
ex101metcalfmichaelwc_image1.jpg [ex101metcalfmichaelwc_image1.jpg]


EXECUTIVE EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT and an ancillary agreement to be effective
simultaneously herewith entitled "Confidentiality, Non-Competition and
Non-Solicitation Agreement" (the "Confidentiality Agreement"), a copy of which
is attached hereto as Attachment A, and incorporated herein by reference for all
purposes, (this agreement and the Confidentiality Agreement being hereinafter
collectively referred to as "this Agreement") is entered into effective as of
November 5, 2018 (the "Effective Date"), by and between Powell Industries, Inc.
and its affiliates (the "Company") and Michael W. Metcalf ("Executive").
WHEREAS, the Company desires to employ Executive as Executive Vice President &
Chief Financial Officer of the Company from and after the Effective Date until
such date as his employment shall end pursuant to the terms and conditions
contained herein; and
WHEREAS, Executive desires to be employed with the Company in such position
pursuant to the terms and conditions contained herein;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
I.EMPLOYMENT TERM.
The term of this Agreement shall commence on the Effective Date and continue
until terminated pursuant to the provisions of this Agreement regarding
termination, resignation or retirement. Executive and the Company acknowledge
that the employment relationship provided herein may be terminated at any time,
upon written notice to the other party for any reason, at the option of either
the Company or Executive. However, as provided in this Agreement, Executive may
be entitled to certain severance benefits depending upon the circumstances of
Executive's termination of employment. The period Executive is employed by the
Company under this Agreement is referred to herein as the "Employment Term."
II.CERTAIN DEFINITIONS
A.    "Accrued Rights" shall mean:
1.    Executive's earned, but unpaid compensation, to include base salary,
vehicle allowance, short term incentive and long term incentive compensation
through the date of termination;
2.    Reimbursement, within sixty (60) days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
reasonable business expenses properly incurred by Executive in the performance
of Executive's duties in accordance with the Company's expense reimbursement
policy prior to the date of Executive's termination, provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within ninety (90) days following the date such
expenses were incurred and within thirty (30) days following Executive's
termination; and
3.    Such Employee Benefits, if any, as to which Executive may be entitled
under the terms of the employee benefit plans of the Company in effect as of the
Effective Date and those coming into effect thereafter.
B.    "Cause" shall mean:
1.    Executive's conviction of (or plea of nolo contendere to) a felony;
2.    Executive's dishonesty, theft, embezzlement or fraud with respect to the
business, property, reputation or affairs of the Company;
3.    Executive's willful violation of the Company's Business Code of Conduct
and Business Ethics and/or any other of the Company's employment, personnel,
safety or other policies as now exist or as may hereafter be amended;
4.    Executive's having committed any material violation of any federal or
state law regulating securities (without having relied on the advice of the
Company's attorney or outside auditor) or having been the subject of any final
order, judicial or administrative, obtained or issued by the Securities and
Exchange Commission, or any regulatory authority having jurisdiction over the
Company's securities for any securities law violation involving fraud,
including, without limitation, any such order consented to by Executive in which
findings of facts or any legal conclusions establishing liability are neither
admitted nor denied;
5.    Executive's willful and continued failure to devote substantially all of
his business time to the Company's business affairs (excluding failures due to
illness, incapacity, paid time off, incidental civic activities and incidental
personal time); or
6.    Executive's unauthorized disclosure of confidential information of the
Company that is materially injurious to the Company.
Notwithstanding the above, however, and except with regard to the events
described in subparagraph (1) above, Cause shall not exist with respect to any
matter unless the Company gives the Executive written notice of such matter
within ninety (90) days of the date the Company knew of its occurrence. Such
notice shall specify with reasonable particularity the acts, events or
conditions which are claimed to constitute Cause. If the Company fails to give
such notice timely, the Company shall be deemed to have waived its right to
terminate Executive for Cause with respect to such matter.
Upon receipt of the notice described above, Executive shall have thirty (30)
days to (i) cure or correct the acts, event or conditions specified in the
notice, (ii) commence Executive's best efforts to cure or correct the event
constituting such and continue such efforts until the act, event or condition is
cured; or (iii) if applicable, provide the Company with written evidence or
documentation that the acts or events claimed to constitute Cause did not occur,
or were not performed or omitted by Executive, or otherwise do not constitute
Cause as described in this Agreement.
For purposes of this definition, no act, or failure to act, on Executive's part
shall be deemed "willful" unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive's action or omission
was in the best interest of the Company.
C.    "Change of Control" shall mean any of the following:
1.    any "person" (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires "beneficial ownership"
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company's
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company's then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;
2.    a change in the composition of the Board, as a result of which fewer than
a majority of the directors are Incumbent Directors. "Incumbent Directors" shall
mean directors who either (i) are directors of the Company as of the Effective
Date, or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least two-thirds of the Incumbent Directors at the time
of such election or nomination, but Incumbent Director shall not include an
individual whose election or nomination occurs as a result of either (1) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or (2) an actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company;
3.    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;
4.    the stockholders of the Company approve a plan of complete liquidation of
the Company; or
5.    the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company other than
to a subsidiary or subsidiaries of the Company.
D.    "Date of Termination" shall mean the date the Notice of Termination is
given unless such Notice of Termination is by Executive in which event the Date
of Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.
E.    "Disability" shall mean that Executive: (i) is unable to perform the
essential functions of Executive's job title and duties by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, provided that Executive or his representative has
provided the Company with certification of such disability from a licensed
physician or other medical services provider acceptable to the Company in its
sole discretion; (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan or disability insurance policy covering employees of
the Company; or (iii) is determined by the Social Security Administration to be
disabled.
F.    "Good Reason" shall mean:
1.    a material reduction in Executive's authority, duties or responsibilities
or the assignment to Executive of duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
change;
2.    a material reduction of Executive's compensation and benefits, including,
without limitation, annual base salary, targeted short-term incentive
compensation, targeted long-term incentive compensation, and equity incentive
opportunities, from those in effect immediately prior to the change;
3.    the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section VI.I hereof;
4.    the Company requires Executive, without Executive's consent, to be based
at any office located more than 50 miles from the Company's offices to which
Executive was based immediately prior to the Change of Control, except for
travel reasonably required in the performance of Executive's duties; or
5.    the Company's breach of a material term of this Agreement.
Notwithstanding the above, however, Good Reason shall not exist with respect to
any matter unless the Executive gives the Company written notice of such matter
within ninety (90) days of the date the Executive knew or reasonably should have
known of its occurrence. Such notice shall specify with reasonable
particularity, the acts, events or conditions which are claimed to constitute
Good Reason. If the Executive fails to give such notice timely, the Executive
shall be deemed to have waived Executive's right to resign for Good Reason with
respect to such matter.
Upon receipt of the notice described above, the Company shall have sixty (60)
days to (i) cure or correct the acts, event or conditions specified in the
notice, (ii) commence the Company's best efforts to cure or correct the event
constituting such and continue such efforts until the act, event or condition is
cured; or (iii) if applicable, provide the Executive with written evidence or
documentation that the acts or events claimed to constitute Good Reason did not
occur, or otherwise do not constitute Good Reason as described in this
Agreement.
For purposes of this Agreement, "Good Reason" shall be construed to refer to
Executive's positions, duties, and responsibilities in the position or positions
in which Executive was serving at the time immediately before any event as
described in subparagraphs (1) through (5) above, which shall not include titles
or positions with subsidiaries and affiliates of the Company that are held
primarily for administrative convenience.
"Good Reason" shall also include any of the foregoing acts or omissions by a
successor in interest to the Company as referenced in Sections II.C(3), (4) or
(5) above.
G.    "Notice of Termination" shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive's employment which shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated. For the
purpose, termination of Executive's employment shall be interpreted consistent
with the meaning of the term "Separation from Service" in Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the "Code")
and applicable regulation authority.
H.    "Poor Performance" shall mean Executive's willful and continued failure to
perform substantially the duties of Executive's position after a written demand
for substantial performance is delivered to him which specifically identifies
the nature of such unacceptable performance, and which is not cured by Executive
within a reasonable period, not to exceed sixty (60) days. For purposes of the
definition in of "Poor Performance" as used herein, no act, or failure to act,
on Executive's part shall be deemed "willful" unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive's action or omission was in the best interest of the Company.
I.    "Protected Period" shall mean the 36-month period beginning on the
effective date of a Change of Control.
J.    "Retirement" shall mean Executive has reached 62 years of age ("normal
retirement") or age 60 with at least five (5) years of active service ("early
retirement"); provided, however that Executive cannot be required to retire and
must consent in writing to any Retirement.
K.    "Severance Period" shall mean the time period during which the Executive
receives salary continuation benefits following a termination of employment by
the Company for Poor Performance as described in Section V.C Without Cause or
Resignation by Executive for Good Reason either prior to a Change in Control as
described Section V.D or after a Change in Control as described in Section V.E.
L.    "Targeted STIC" shall mean the targeted value of Executive's annual Short
Term Incentive Compensation opportunity for the year in which the Date of
Termination occurs, or the target value in place prior to a material reduction
in compensation, or the fiscal year immediately preceding a Change of Control
whichever is a greater amount.
M.    "Targeted LTIC" shall mean the targeted value of Executive's annual Long
Term Incentive Compensation opportunity for the year in which the Date of
Termination occurs, or the target value in place prior to a material reduction
in compensation, or the fiscal year immediately preceding a Change of Control,
whichever is a greater amount.
N.    "Termination Base Salary" shall be the greater of, the Executive's base
salary at the rate in effect at the time the Notice of Termination, or the
Executive's base salary in place prior to a material reduction in compensation,
or the Executive's base salary in effect immediately prior to a Change of
Control.
III.POSITION.
A.    Executive shall initially serve as an Executive Vice President of the
Company, but after the fiscal year-end September 30, 2018 financial statements
have been finalized and the Company’s annual 10K has been filed, Executive will
thereafter serve as Chief Financial Officer. In both such positions, Executive
shall report to the President & Chief Executive Officer or as directed by the
Board of Directors of the Company, and shall have the authority,
responsibilities, and duties reasonably accorded to, expected of and consistent
with Executive's position, as may be assigned to Executive. The Executive's
principal place of employment shall be the principal offices of the Company
currently located in Houston; provided, however, that Executive understands and
agrees that Executive will be required to travel from time to time for business
reasons.
B.    During the Employment Term, Executive shall devote his full business time,
attention and efforts to the performance of Executive's duties hereunder and
will not engage in any other activity (for compensation or otherwise without
written notice to, and the written consent of the Board of Directors of the
Company (the "Board")) which, in the good faith opinion of the Board, could,
either individually or in the aggregate, reasonably be expected to conflict or
interfere with or otherwise adversely affect the rendition of such performance
either directly or indirectly. The foregoing limitations shall not be construed
as prohibiting Executive from making personal investments in such form or manner
as will neither require Executive's services in the operation or affairs of the
companies or businesses in which such investments are made nor violate the terms
of this Agreement or otherwise conflict or interfere with Executive's
responsibilities to the Company; provided, however, that Executive agrees he
will not join any boards (other than community and civic boards which do not
interfere with his duties to the Company) without the prior written approval of
the Board.
IV.COMPENSATION.
A.    Base Salary. The Company shall pay Executive a base salary at the annual
rate of $325,000 payable in accordance with the Company's payroll practices for
similarly situated executives (the "Base Salary"). Executive's Base Salary shall
be subject to review annually by and at the sole discretion of the Compensation
Committee of the Board (the "Compensation Committee").
B.    Short Term Incentive Compensation Award. For each fiscal year ("Fiscal
Year") of the Company during the Employment Term, Executive shall be given the
opportunity to earn annual Short Term Incentive Compensation Award (the "STIC
Award"). Executive's annual Short Term Incentive Compensation opportunity for
each Fiscal Year ending during the Employment Term shall be set by the
Compensation Committee, in its sole discretion. The actual STIC Award payable to
Executive with respect to a Fiscal Year shall be dependent upon the achievement
of performance objectives established by the Compensation Committee for such
Fiscal Year and may be greater or less than the Short Term Incentive
Compensation opportunity depending on performance objective results. The
Compensation Committee shall also have the sole right to determine whether
Executive may be entitled to a discretionary bonus at any time and to determine
the criteria to be considered in making such decision. Except as otherwise
provided in this Agreement, the payment of STIC Award shall be at the same time
as Short Term Incentive Compensation Awards are paid to other similar executives
of the Company.
C.    Long Term Incentive Compensation Award. During the Employment Term,
Executive shall be shall be given the opportunity to earn annual Long Term
Incentive Compensation Award (the "Target LTIC Award") under the Company's
Equity Incentive Plan (the "Equity Plan"), as modified, amended or replaced from
time to time. Executive's annual Targeted Long Term Incentive Compensation Award
for each Fiscal Year during the Employment Term shall be set by the Compensation
Committee, in its sole discretion. The actual LTIC Award payable to Executive
with respect to a Fiscal Year shall be dependent upon the achievement of
performance objectives established by the Compensation Committee for such Fiscal
Year and may be greater or less than the Target Long Term Incentive Compensation
opportunity depending on performance objective results. Except as otherwise
provided in this Agreement, the payment of LTIC Award shall be at the same time
as Long Term Incentive Compensation Awards are paid to other similar executives
of the Company.
D.    Employee Benefits. During the Employment Term, Executive shall be eligible
to participate in the Company's employee benefit plans as in effect from time to
time (collectively, "Employee Benefits") on the same basis as such employee
benefit plans are generally made available to other comparable executives of the
Company.
E.    Paid Time Off. Executive shall be entitled to five (5) weeks of annual
vacation leave for each Fiscal Year during which Executive is employed (prorated
for Executive's initial year, if not a full year). Such leave shall be
administered in accordance with the Company's Paid Time Off – Salaried Employee
policy.
F.    Cash Allowances. An automobile allowance of $2,000 per month, and a cell
phone allowance of $125 per month shall be paid in accordance with the Company's
normal payroll practices.
G.    Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive's duties
hereunder shall be reimbursed by the Company in accordance with the Company's
expense reimbursement policy.
H.    Signing Bonus. Executive shall receive a cash Signing Bonus of $100,000
less applicable withholdings payable six (6) months after the Effective Date of
this Agreement (the "Payment Date") provided, however, that the signing bonus
shall not be due and payable if Executive is terminated for Cause or terminated
pursuant to the provisions of VI.K. of this Agreement, or if Executive
voluntarily resigns (other than for Good Reason) prior to the Payment Date of
the Signing Bonus.
V.TERMINATION OF EMPLOYMENT.
Executive shall not have a "termination of employment" for purposes of this
Agreement unless such termination constitutes a "separation from service" for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the applicable Treasury Regulations thereunder (the "Code"). Notwithstanding any
other provision of this Agreement, the provisions of this Section V shall
exclusively govern Executive's rights upon termination of employment with the
Company and its affiliates.
A.    By the Company for Cause or Resignation by Executive Without Good Reason.
1.    The Employment Term and Executive's employment hereunder may be terminated
by the Company for Cause or by Executive's resignation without Good Reason.
2.    If Executive's employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, then, subject to the further terms of
this Agreement, Executive shall be entitled to receive:
a.    The Accrued Rights (refer to Section II.A)
B.    Retirement, Disability or Death.
1.    The Employment Term and Executive's employment hereunder shall terminate
upon Executive's Retirement, Disability or Death; provided, however, that if
Executive retires under circumstances that would constitute "Good Reason",
Executive shall be deemed to have terminated for "Good Reason" and be entitled
to the applicable rights and benefits provided in this Agreement.
2.    Upon termination of Executive's employment hereunder for either
Retirement, Disability or Death, then Executive or Executive's estate (as the
case may be) shall be entitled to receive the following:
a.    The Accrued Rights (refer to Section II.A); and
b.    A prorated portion of the Targeted STIC for the current Fiscal Year,
prorated based on the percentage of the current Fiscal Year that shall have
elapsed through the date of termination; and
c.    With respect to any outstanding equity-based awards, whether "time-based"
or "performance-based" vesting (including, but not limited to, any unvested
options, restricted stock, restricted stock units, and performance share units)
such outstanding awards shall immediately vest; and
d.    In the event of termination for Disability or Death, an amount, paid on
the first business day of each month, equal to 100% of the applicable monthly
COBRA premium under the Company's group health plan, continued for the lesser of
(i) twelve (12) months or (ii) until such COBRA coverage for Executive
terminates.
C.    By the Company for Poor Performance.
1.    The Employment Term and Executive's employment hereunder may be terminated
by the Company for Poor Performance.
2.    If Executive's Employment is terminated by the Company for Poor
Performance then Executive shall be entitled to receive from the Company the
following:
a.    The Accrued Rights (refer to Section II.A);
b.    Continued payment of Executive's Termination Base Salary for twelve (12)
months (the "Severance Period") following the date of such termination, payable
in accordance with the Company's normal payroll practices as in effect on the
date of termination;
c.    With respect to any outstanding equity-based awards, whether "time-based"
or "performance-based" vesting (including, but not limited to, any unvested
options, restricted stock, restricted stock units, and performance share units)
such outstanding awards shall be forfeited; and
d.    An amount, paid on the first business day of each month equal to one
hundred percent (100%) of the applicable COBRA premium under the Company's group
health plan, continued for the lesser of (1) twelve (12) months from the date of
termination of Executive's employment; or (2) the date on which Executive
qualifies for health insurance as a result of employment by or association with
a subsequent employer.
D.    By the Company Without Cause and not for Poor Performance or Resignation
by Executive for Good Reason Prior to a Change in Control.
1.    The Employment Term and Executive's employment hereunder may be terminated
by the Company without Cause or by Executive's resignation for Good Reason.
2.    If Executive's employment is terminated by the Company without Cause (and
other than by reason of Executive's death or Disability) or if Executive resigns
for Good Reason, then Executive shall be entitled to receive from the Company
the following:
a.    The Accrued Rights (refer to Section II.A);
b.    Continued payment of Executive's Termination Base Salary for twenty-four
(24) months (the "Severance Period") following the date of such termination,
payable in accordance with the Company's normal payroll practices as in effect
on the date of termination;
c.    An amount equal to one (1) times the Target Short Term Incentive
Compensation of Executive for the Fiscal Year in which Executive's employment
terminates, which amount shall be payable in one (1) installment due six (6)
months after the date of Executive's termination of employment;
d.    With respect to any outstanding unvested equity-based awards, whether
"time-based" or "performance-based" vesting (including, but not limited to, any
unvested options, restricted stock, restricted stock units, and performance
share units) such outstanding unvested awards shall immediately vest.
e.    An amount, paid on the first business day of each month, equal to 100% of
the applicable monthly COBRA premium under the Company's group health plan,
continued for the lesser of (i) eighteen (18) months from the date of
termination of Executive's employment or (ii) the date on which Executive
qualifies for health insurance as a result of employment by or association with
a subsequent employer.;
f.    Outplacement services for twelve (12) months from the termination date or
until Executive obtains substantially comparable employment (as determined by
the Company), whichever is shorter. Such outplacement services shall be
commensurate with Executive's position and reasonable in amount, but not to
exceed $25,000; and
g.    Notwithstanding anything in this Agreement to the contrary, if Executive
is a "disqualified individual" (as defined in Section 280G(c) of the IRS Code),
and the payments and benefits provided for in this Section V.D of this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any other person, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and/or such person(s) will be
$1.00 less than three (3) times Executive's "base amount" (as defined in Section
280G(b)(3) of the Code) and so that no portion of such amounts and benefits
received by Executive shall be subject to the excise tax imposed by Section 4999
of the Code or (b) paid in full, whichever produces the better "net after-tax
position" to Executive (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a "parachute payment" exists, exceeds $1.00 less than three (3) times
Executive's base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
paragraph shall require the Company to be responsible for, or have any liability
or obligation with respect to, Executive's excise tax liabilities under Section
4999 of the Code.
E.    By the Company Without Cause and Not for Poor Performance or Resignation
by Executive for Good Reason During the Protected Period Following a Change in
Control.
1.    Upon the effective date of a Change in Control during the Employment Term,
all of Executive's unvested incentive, performance and equity-based awards
(including, but not limited to, any unvested options, restricted stock,
performance, and phantom share units under the Company's equity incentive plan
or any other equity plan subsequently adopted by the Company) granted to
Executive after the Effective Date shall vest in full.
2.    If Executive's employment is terminated by the Company without Cause (and
other than by reason of Poor Performance or Executive's death or Disability) or
if Executive resigns for Good Reason during the Protected Period immediately
following a Change in Control, then Executive shall be entitled to receive from
the Company (in lieu of any other severance payments or benefits under this
Agreement), the following:
a.    The Accrued Rights (refer to Section II.A);
b.    Continued payment of Executive's Termination Base Salary for thirty-six
(36) months ("Severance Period") following the date of such termination, payable
in accordance with the Company's normal payroll practices as in effect on the
date of termination;
c.    An amount equal to two (2) times the Targeted Short Term Incentive
Compensation of Executive for the Fiscal Year in which Executive's employment
terminates; which amount shall be payable in one (1) installment due six (6)
months after the date of Executive's termination of employment;
d.    With respect to any outstanding equity-based awards, whether "time-based"
or "performance-based" vesting (including, but not limited to, any unvested
options, restricted stock, restricted stock units, and performance share units)
such outstanding awards shall immediately vest.
e.    An amount, paid on the first business day of each month, equal to 100% of
the applicable monthly COBRA premium under the Company's group health plan,
continued for the lesser of (i) eighteen (18) months from the date of
termination of Executive's employment or (ii) the date on which Executive
qualifies for health insurance as a result of employment by or association with
a subsequent employer;
f.    Outplacement services for twelve (12) months from Executive's termination
date or until Executive obtains substantially comparable employment (as
determined by the Company), whichever is shorter. Such outplacement services
shall be commensurate with Executive's position and reasonable in amount, but
not to exceed $25,000; and
g.    Notwithstanding anything in this Agreement to the contrary, if Executive
is a "disqualified individual" (as defined in Section 280G(c) of the IRS Code),
and the payments and benefits provided for in this Section V.D of this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any other person, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and/or such person(s) will be
$1.00 less than three (3) times Executive's "base amount" (as defined in Section
280G(b)(3) of the Code) and so that no portion of such amounts and benefits
received by Executive shall be subject to the excise tax imposed by Section 4999
of the Code or (b) paid in full, whichever produces the better "net after-tax
position" to Executive (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a "parachute payment" exists, exceeds $1.00 less than three (3) times
Executive's base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
paragraph shall require the Company to be responsible for, or have any liability
or obligation with respect to, Executive's excise tax liabilities under Section
4999 of the Code.
F.    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with the notice provisions hereof. With respect to any termination of
employment by Executive, such notice of termination shall be communicated to the
Company at least thirty (30) days prior to such termination.
G.    Officer/Board Resignation. Upon termination of Executive's employment for
any reason, Executive shall be deemed hereby to have resigned, effective as of
the date of such termination and to the extent applicable, from the Board (and
any committees thereof) and as an officer of the Company and the board of
directors (and any committees thereof) and as an officer of any and all of the
Company's affiliates. As a condition to receipt of the severance benefits
described herein, Executive agrees to provide written confirmation of such
resignations to the Company.
H.    Waiver and Release. Notwithstanding any other provisions of this Agreement
to the contrary, unless expressly waived, in writing, by the Compensation
Committee of the Board, in its sole discretion, the Company shall not make or
provide, and Executive shall not be entitled to receive, any severance payments
or benefits provided under this Agreement, other than the Accrued Rights, unless
(i) within fifty (50) days from the date on which Executive's employment is
terminated, Executive (or his estate) executes and delivers to the Company a
general release (which shall be provided by the Company not later than five (5)
days from the date on which Executive's employment is terminated and be
substantially in the form attached hereto as Attachment B, whereby Executive (or
his estate or legally appointed personal representative) releases the Company
(and affiliates of the Company and other designated persons) from all employment
based or related claims of Executive and all obligations of the Company to
Executive other than with respect to (x) the Company's obligations to make and
provide the severance payments and benefits as provided in this Agreement and
(y) any vested benefits to which Executive is entitled under the terms of any
Company benefit or equity plan, and (ii) Executive does not revoke such release
within any applicable revocation period following Executive's delivery of the
executed release to the Company. If the requirements of this Section are
satisfied, then the severance payments and benefits which Executive is otherwise
entitled to receive under this Agreement shall begin or be made, as applicable,
without interest, on the later of (i) the sixtieth (60th) day following the date
on which Executive's employment was terminated or (ii) on the tenth (10th)
business day after expiration of Executive's right to revoke the release
described in this section, provided that Executive does not revoke such release.
If the requirements of this Section are not satisfied by Executive (or his
estate or legally appointed personal representative), then no severance payments
or benefits, other than the Accrued Rights, shall be due Executive (or his
estate) pursuant to this Agreement.
I.    Compliance with IRC Section 409A.
1.    Notwithstanding anything in this Agreement to the contrary, if, at the
time of Executive's termination of employment with the Company and its
affiliates, Executive is a "specified employee," as defined in Section 409A of
the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to avoid the additional tax under Section 409A of the Code,
then the Company will defer the payment or the commencement of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive's termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code). Any payment
amounts deferred pursuant to this Section will be accumulated and paid to
Executive (without interest) in a lump sum and the balance of any remaining
payments due Executive will be paid monthly or at such times as otherwise
provided herein.
2.    Any reimbursement of any costs and expenses by the Company to Executive
under this Agreement shall be made by the Company in no event later than the
close of Executive's taxable year following the taxable year in which the cost
or expense is incurred by Executive. The expenses incurred by Executive in any
calendar year that are eligible for reimbursement under this Agreement shall not
affect the expenses incurred by Executive in any other calendar year that are
eligible for reimbursement hereunder and Executive's right to receive any
reimbursement hereunder shall not be subject to liquidation or exchange for any
other benefit.
3.    Each payment that Executive may receive under this Agreement shall be
treated as a "separate payment" for purposes of Section 409A of the Code.
4.    Except as provided in V.I.1, and notwithstanding anything in this
Agreement to the contrary, the payment of an Annual Bonus, Performance Award,
cash incentive award or equity-based award due thereunder shall be paid in all
events within 2½ months after the end of the year in which such award (or
prorated part) first becomes "vested," within the meaning of Section 409A of the
Code.
5.    To the extent that Section 409A of the Code applies to any terms or
conditions of this Agreement, such terms and conditions shall be interpreted in
a manner that is consistent with Section 409A of the Code.
VI.MISCELLANEOUS.
A.    Agreement Ancillary to Other Agreements. This Agreement is ancillary to
and part of other agreements between the Company and Executive including, the
Confidentiality Agreement attached hereto and made a part hereof as Attachment A
and the Company's agreements to: (i) disclose, and to continue to disclose its
Confidential Information and Trade Secrets to Executive; (ii) provide initial
and continued training, education and development to Executive; (iii) provide
Executive with Confidential Information and Trade Secrets about, and the
opportunity to develop relationships with, Company's employees, Customers and
Suppliers, and employees and agents of its Customers and Suppliers.
B.    Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflict of
laws principles thereof. Each party to this Agreement hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts in Houston, Texas,
for the purposes of any proceeding arising out of or based upon this Agreement.
C.    Arbitration. Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity thereof shall be determined by arbitration in Houston, Harris County,
Texas before one arbitrator. The arbitration shall be administered by the
American Arbitration Association pursuant to its rules for the resolution of
employment disputes, and the following provisions:
1.    Unless otherwise ordered by the arbitrator, limited discovery consisting
of one (1) deposition of each party and each expert; not more than fifteen (15)
requests for production of documents; and not more than ten (10)
interrogatories.
2.    Subject to applicable law, the arbitrator may award attorneys' fees and
the costs of arbitration to the prevailing party.
3.    Anything herein to the contrary notwithstanding, either party shall have
the right to seek and obtain injunctive relief to prevent a threatened breach of
this Agreement, including the Confidentiality Agreement.
D.    Other Agreements.
1.    The Confidentiality Agreement attached hereto as Attachment A is an
integral part of this Agreement, and this Agreement shall not become effective
unless and until Executive has executed both this Agreement and the
Confidentiality Agreement. A default under or breach of the Confidentiality
Agreement shall constitute a breach of this Agreement. In addition to any and
all other remedies available to Company, in the event of a breach of or default
under this Agreement, or in the event that the Company obtains any form of
equitable relief, order or injunction, whether temporary or permanent, for the
enforcement of any of the provisions of this Agreement or the Confidentiality
Agreement, the Company shall be entitled to recover, and the Executive (or his
estate) shall be obligated to repay and return to the Company, upon written
demand therefore, an amount equal to all severance or other benefits paid to, or
on behalf of, the Executive (or his estate) pursuant to the provisions of this
Agreement (other than the Accrued Rights) on or after the date of termination of
Executive's employment.
2.    In the event of a conflict between the rights and benefits granted by this
Agreement, and those granted under any other incentive, stock option, stock
grant or similar plan or agreement (with the exception of the "Executive
Severance Protection Plan" referred to below), Executive shall be entitled to
the rights and benefits described in this agreement.
E.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
F.    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
G.    Assignment. Neither this Agreement nor any of Executive's rights and
duties hereunder, shall be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
H.    Successor Agreement. At, or simultaneously with, a Change of Control (as
described in this Agreement), the Company will require any successor to all or
substantially all of the business and/or assets of the Company (whether direct
or indirect, and whether by purchase, merger, consolidation or otherwise) to
expressly assume and agree, in writing, to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place. Failure of the successor to so assume this
Agreement shall constitute "Good Reason as defined in Section I.F of this
Agreement.
I.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given on the earlier of (i) the date that such notice
is delivered by hand or overnight courier or (ii) three (3) days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.


IF TO THE COMPANY:    Powell Industries, Inc.
Attention: Chief Executive Officer
8550 Mosley Road
Houston, Texas 77075

IF TO EXECUTIVE:    Michael W. Metcalf
    62 N. Goldenvine Circle
The Woodlands, TX 77382




J.    Prior Employment. The Company has employed Executive for Executive's
general skills, management abilities and experience in the Company's Business
(as defined in the Confidentiality Agreement referred to herein). Executive
acknowledges that Executive has been specifically instructed not to bring,
disclose or use in any fashion any confidential information, trade secrets,
proprietary information, data or technology, nor any confidential pricing
information, belonging to any prior employer. In no event is Executive
authorized to use or disclose any such information to the Company or any of its
employees.
K.    Executive's Representations. Executive hereby represents to the Company
that (i) all confidential information, trade secrets or proprietary information,
data or technology, belonging to any prior employer, including those that might
have been contained on Executive's personal computer, cell phone or other
electronic communications or storage device have been returned and/or deleted in
accordance with any policy of or agreement with Executive's prior employer; (ii)
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound; and (iii) if any prior employer of Executive asserts that this
Agreement, or Executive's employment by the Company is a breach of Executive's
obligations under any agreement, contract or policy, or if any such prior
employer threatens, files or commences any litigation, arbitration or other
legal proceedings asserting that this Agreement or any aspect of Executive's
employment by the Company, or any act or omission by Executive, constitutes a
breach of any contract, agreement or policy imposing post-employment obligations
upon Executive and, in addition to all of its other rights and remedies: (x) the
Company shall have the right to terminate Executive's employment effective
immediately upon written notice, without any prior notice, counseling or
compliance with the Company's usual termination procedures; (y) in such event,
Executive shall be entitled only to payment of Executive’s Base Salary and
reimbursement of expenses through the effective date of termination, together
with any rights Executive may have under the Company’s employee benefit plans;
and (z) none of the indemnification provisions contained in this Agreement, the
Company's By-Laws or any other Company document or plan shall be applicable to
claims asserted against Executive by any prior employer of Executive. If
Executive is terminated pursuant to the provisions of this Section VI.K. prior
to the Payment Date, the Signing Bonus, Executive shall not be entitled to any
portion of the Signing Bonus.
L.    Reimbursement of Legal Expenses. The Company shall reimburse Executive for
reasonable and customary fees charged by Executive's attorney to provide legal
counsel review and defense concerning this Agreement, not exceed $10,000.
M.    Cooperation. Executive shall provide Executive's reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive's employment
hereunder. Executive shall be entitled to reimbursement for reasonable and
customary expenses incurred for purposes of cooperating in any action or
proceeding pursuant to this Section. This provision shall survive any
termination of this Agreement.
N.    Indemnification. Executive shall be defended and indemnified by the
Company against liability as an employee, officer and director of the Company
and any subsidiary or affiliate of the Company to the maximum extent permitted
by the Company's bylaws by applicable law or by any indemnity agreement
heretofore or hereafter executed between the Company and Executive. Executive's
rights under this Section shall continue so long as Executive maybe subject to
such liability, whether or not this Agreement may have terminated prior thereto.
The Company will insure Executive, for the duration of his employment with the
Company and thereafter with respect to his acts and omissions occurring during
such employment, under a contract of director and officer liability insurance to
the same extent as such insurance insures members of the Board.
O.    Withholding of Taxes. The Company may withhold from any amounts or
benefits payable under this Agreement all taxes it may be required to withhold
pursuant to any applicable law or regulation.
P.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
Q.    Survival. The provisions of this Agreement, together with the provisions
of the Confidentiality, Non-Competition and Non-Solicitation Agreement, attached
and part of this Agreement as Attachment A, shall each survive the termination
of Executive's employment, regardless of how such termination is caused.
R.    Indemnification by Executive. Executive agrees to indemnify the Company,
its officers, directors and/or employees from any claim, cause of action,
liability or expense, including reasonable attorneys' fees suffered or incurred
by them as a result of any litigation, arbitration or other legal proceeding
filed or commenced by any former employer of Executive, based in any way on
Executive's employment by the Company, this Executive Employment Agreement or
any of Executive's acts or omissions.
S.    Confidentiality Agreement. The Confidentiality Agreement attached hereto
is an integral part of this Agreement and this Agreement is an integral of the
Confidentiality Agreement. A breach of or default under this Agreement shall
constitute a material breach of the Confidentiality Agreement, and a breach of
the Confidentiality Agreement shall constitute a breach of this Agreement.




IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS EMPLOYMENT
AGREEMENT EFFECTIVE FOR ALL PURPOSES AS OF THE EFFECTIVE DATE.



BY EXECUTIVE:



            
Michael W. Metcalf





Date:        








BY POWELL INDUSTRIES, INC.:






        

Brett A. Cope
President & Chief Executive Officer





Date:        



--------------------------------------------------------------------------------



Page 1 of 1